United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-3825
                                  ___________

Patrick Haltiwanger,                   *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
C. Kirby, Sgt., Maximum Security Unit, *
Arkansas Department of Correction;     * [UNPUBLISHED]
Gladis Johnson, Yard Crew Sgt.,        *
Maximum Security Unit, Arkansas        *
Department of Correction; Rickey       *
Thompson, originally sued as           *
Thompson,                              *
                                       *
             Appellees.                *
                                 ___________

                          Submitted: July 6, 2001
                              Filed: July 30, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.
       Patrick Haltiwanger, an Arkansas inmate, appeals from the district court’s1
dismissal as to three defendants and the court’s grant of summary judgment to the
remaining defendants, all Arkansas Department of Correction officials, in his 42 U.S.C.
§ 1983 action. Having carefully reviewed the record and the parties’ submissions on
appeal, we conclude the district court’s orders were proper for the reasons stated
therein. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable George Howard, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable John
F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas.
                                          -2-